Citation Nr: 1010794	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  04-22 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent prior to August 8, 2005, and 70 percent thereafter, 
for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to March 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, granted 
service connection for posttraumatic stress disorder (PTSD), 
and assigned a 30 percent evaluation, effective September 6, 
2002.  

In a September 2005 Supplemental Statement of the Case 
(SSOC), the RO increased the evaluation for the Veteran's 
PTSD to 50 percent disabling, effective September 6, 2002.  
Thereafter, by way of a June 2007 SSOC, the Veteran's PTSD 
was increased to 70 percent disabling, effective August 8, 
2005.  The Veteran was advised of the most recent grant of 
increased rating; however, he did not withdraw his appeal.  
In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) held that, on a claim for 
an original or increased rating, the Veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  Thus, this appeal 
continues.  

In the Veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in June 2004, the Veteran indicated that he 
wanted to have a hearing before the Board in Washington, DC.  
The Veteran was scheduled for a central office hearing on 
March 3, 2008; however, in December 2007, he subsequently 
submitted a statement withdrawing his Board hearing request.  
The Board finds that there is no Board hearing request 
pending at this time.  38 C.F.R. § 20.702(d) (2009).  

In March 2008 the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

The Board notes that additional evidence was forwarded to the 
Board in February 2010 after the Veteran's case was certified 
on appeal.  See 38 C.F.R. §§ 19.37, 20.1304 (2009).  The 
Veteran has waived initial RO consideration of the new 
evidence submitted in conjunction with his claim.  38 C.F.R. 
§ 20.1304 (c) (2009).

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) may be reasonably 
inferred from the evidence of record.  A TDIU claim is 
considered part of an increased rating claim when such claim 
is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, this issue will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Prior to August 8, 2005, the competent and probative 
medical evidence of record demonstrates that the Veteran's 
PTSD is characterized by sleep impairment, nightmares, 
depressed mood, flashbacks, anxiety, irritability, and 
difficulty in establishing and maintaining effective work and 
social relationships.  

3.  As of August 8, 2005, the competent and probative medical 
evidence of record demonstrates that the Veteran's PTSD is 
characterized by sleep impairment, nightmares, isolative 
behavior, anxiety, depressed mood, hypervigilance, 
exaggerated startle response, weekly panic attacks, 
flashbacks, and an inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  Prior to August 8, 2005, the criteria for a rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2009).

2.  As of August 8, 2005, the criteria for a rating in excess 
of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The Veteran asserts that his PTSD is worse than the current 
evaluation contemplates and contends that a 100 percent 
evaluation is warranted.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  In determining the 
level of impairment, the disability must be considered in the 
context of the entire recorded history, including service 
treatment records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the Veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10.  Also, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire period since service 
connection has been in effect, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Under the current rating criteria, PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).  A 50 percent disability 
evaluation is assigned for mental disorders where the 
evidence shows occupational and social impairment due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

In order to be entitled to a 70 percent evaluation, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The Global Assessment Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242-244 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2009).  

PTSD Rating Prior to August 8, 2005

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 50 percent for the 
Veteran's service-connected PTSD, prior to August 8, 2005.  
The evidence does not demonstrate any obsessional rituals or 
impaired impulse control.  To the contrary, the Veteran did 
not report any manic symptoms or psychosis at the February 
2003 VA examination, and there was no mention of the Veteran 
exhibiting obsessive or ritualistic behavior at the VA 
examination.  Moreover, while the February 2003 VA examiner 
reported that the Veteran's immediate memory with 
interruption was one out of three, his concentration was 
noted as being intact.  Additionally, his thought process was 
reported as being linear and goal-directed without flight of 
ideas.  

The record also shows that the Veteran has normal oral 
communication.  Although the Veteran was noted as speaking 
haltingly at the February 2003 VA examination, the VA 
examiner stated that his psychomotor activity was within 
normal limits.  

There is also no evidence of near-continuous pain or 
depression affecting the ability to function independently, 
appropriately and effectively.  Indeed, a private 
psychologist stated in a January 2003 letter that the Veteran 
had recurrent unexpected panic attacks, and the Veteran also 
reported experiencing "anxiety attacks" during the February 
2003 VA examination.  However, upon mental status testing at 
the February 2003 VA examination, there was no mention of the 
Veteran exhibiting panic attacks.  

Furthermore, the Board acknowledges consistent findings of 
depression and sadness; however, the evidence fails to 
demonstrate that such depression has affected the Veteran's 
ability to function independently, appropriately, and 
effectively to such an extent to warrant the next-higher 70 
percent rating under Diagnostic Code 9411.  As previously 
noted, at the February 2003 VA examination, the Veteran's 
thought process was reported as being linear and goal-
directed without flight ideas.  The VA examiner also 
indicated that the Veteran does not relate paranoia, 
delusions of grandeur, or first rank symptoms.  

The competent evidence also fails to show spatial 
disorientation or neglect of personal appearance and hygiene.  
The February 2003 VA examination report noted that the 
Veteran was oriented times four (person, place, time, and 
situation).  His manner of dress was reported as being 
casually dressed.  The VA examiner stated that he looked 
well-nourished.  Thus, the overall objective evidence of 
record describes the Veteran has having good attire and 
grooming, maintaining his personal hygiene, and performing 
his activities of daily living.  

There is also no evidence of suicidal or homicidal ideation.  
There is no mention of such in the private medical statements 
submitted, and the February 2003 VA examiner stated that the 
Veteran does not relate suicidal or homicidal ideation.  
Therefore, the evidence does not sufficiently demonstrate a 
disability picture commensurate with the next-higher 70 
percent evaluation for any portion of the rating period on 
appeal.

Despite restricted social and interpersonal relationships, 
the Veteran has the ability to establish and maintain 
effective relationships, as is demonstrated by his marriage 
to his wife for the last five years and his relationship with 
his child.  He informed the February 2003 VA examiner that he 
works part-time as a painter and boat captain.  He denied 
having any hobbies and reported no social contact outside of 
his close family.  The February 2003 VA examiner stated that 
the Veteran currently leads a "moderately socially isolated 
life with a diminished participation in leisure activities."  
Additionally, a private psychologist stated in a May 2003 
private medical statement that the Veteran reported 
difficulty working with others, especially under the 
authority of others.  The Board acknowledges the Veteran's 
assertion of having poor relationships with people in 
general, especially his coworkers and people of a higher 
authority, but the VA examiner's statement implies that the 
Veteran has difficulty in establishing and maintaining 
effective work and social relationships, not an inability to 
do so.  Thus, while the Veteran's ability to maintain social 
contacts is diminished, it is not of such severity to warrant 
a 70 percent rating.  

The Board also recognizes the Veteran's GAF score of 55 at 
the February 2003 VA examination.  Such GAF score is 
indicative of moderate symptoms, but when considering the 
evidence as a whole, does not justify assignment of the next-
higher 70 percent rating.  An evaluation is based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2009).  In this case, as noted above, the 
Veteran's symptoms are not productive of, or consistent with, 
the criteria for a 70 percent rating, prior to August 8, 
2005.

In summary, the Veteran is not entitled to an evaluation in 
excess of 50 percent, prior to August 8, 2005, for his 
service-connected PTSD, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

PTSD Rating As of August 8, 2005

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 70 percent for the 
Veteran's service-connected PTSD as of August 8, 2005.  
First, the competent evidence does not demonstrate gross 
impairment in thought process or communication.  To the 
contrary, at an August 2005 VA examination, the Veteran's 
speech was of regular rate and rhythm, with his thought 
process being linear, logical, and goal-directed.  He 
demonstrated no impairment of thought process or 
communication at the May 2007 VA examination.  Although his 
speech was reported as having a slight stutter at a May 2007 
VA psychiatric consultation, his thought process was 
described as being linear.  The overall evidence of record is 
indicative of deficiencies in thinking, which is consistent 
with the currently assigned 70 percent evaluation and does 
not indicate gross impairment of thought process such as to 
justify a 100 percent rating.  

Second, the competent evidence also fails to show persistent 
delusions or hallucinations.  There were no signs of auditory 
or visual hallucinations as noted in the August 2005 and May 
2007 VA examination reports, as well as a May 2007 VA 
outpatient treatment note.  The August 2005 VA examiner 
reported that there was no evidence of loosening of 
associations, paranoia, or delusions.  Furthermore, the 
Veteran denied having psychosis or psychotic symptoms during 
VA outpatient treatment visits in August 2007, November 2007, 
and February 2008.  

Third, such medical reports do not show an intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene.  The Board 
acknowledges the Veteran's appearance being described as 
disheveled and "somewhat disheveled" in the August 2005 VA 
examination report and May 2007 VA outpatient treatment note.  
However, at the May 2007 VA examination, the VA examiner 
described his hygiene as being "adequate," concluded that 
he "obviously bathed," and determined that the Veteran is 
capable of bathing, doing laundry, and "this sort of 
thing."  Furthermore, he admitted to the May 2007 VA 
examiner that he takes care of his laundry and apartment 
himself.  

Fourth, the evidence is also void of disorientation to time 
or place.  Rather the August 2005 VA examination report 
reveals the Veteran is oriented to time, place, person, and 
reason for the evaluation.  Similarly, he was noted as being 
oriented to date, place, and person at the May 2007 VA 
examination.  Finally, the Veteran is described as being 
"oriented times three" and "oriented" in August 2007 and 
January 2008 VA outpatient treatment notes.  

Fifth, the Board notes there is some evidence of persistent 
danger of hurting self or others, but, the overall evidence 
shows that these difficulties are not nearly as severe as 
suggested.  At the August 2005 VA examination, the Veteran 
reported outbursts of anger towards his son, which he tries 
to "keep in check."  He further added that he does not 
tolerate crowds, supervision, or criticism, and does not 
respect many people.  He also admitted to being suicidal in 
the past at the May 2007 VA examination and reported an acute 
increase in anger at an August 2009 VA outpatient treatment 
visit.  He also reported having some previous problems with a 
neighbor and went "ballistic."  More recently, in a January 
2010 medical statement, a physician described the Veteran as 
a perceived suicide risk.  There is no dispute that the 
Veteran has a history of intermittent inappropriate behavior 
towards others and himself; however, he denied a history of 
assaultiveness at the May 2007 VA examination.  Additionally, 
the Veteran denied experiencing suicidal and homicidal 
behavior, as reflected in February 2008 and March 2009 VA 
outpatient treatment notes, and specifically admitted to a VA 
staff psychiatrist in March 2009 during a Suicide Prevention 
Risk Assessment Screening that his "cultural, religious, or 
other beliefs . . . prohibit/discourage suicide."  The Board 
adds that the Veteran's increased agitation during this 
period appears to stem from his ex-wife dating a close 
friend, not from increased PTSD symptoms.  In any event, 
while the Veteran may have some intermittent periods of 
hurting himself or others, it does not rise to the level of 
persistent danger of hurting himself or others, as described 
in the 100 percent rating.  

Sixth, the Board acknowledges memory loss.  At the August 
2005 VA examination, the VA examiner noted that the Veteran 
was able to register three objects, but when asked to recall 
these objects after five minutes, he could only recall one 
object.  The VA examiner determined that the Veteran's 
ability to understand, remember, and carry out simple one or 
two-step job instructions were not impaired, but the ability 
to complete detailed and complex instructions results in 
moderate impairment.  More recently, however, there was no 
sign of memory loss at the May 2007 VA examination, and his 
memory was described as fair in a May 2007 VA psychiatry 
consultation report.  Therefore, his memory impairment does 
not rise to the level of memory loss causing total 
occupational and social impairment as described in the 100 
percent rating.  

Seventh, the Board also recognizes the Veteran's GAF scores 
as of August 8, 2005.  VA outpatient treatment records 
reflect a GAF score of 50 in May 2007.  During the August 
2005 and May 2007 VA examinations, the Veteran was assigned 
GAF scores of 45 and 49 respectively.  The Board finds that 
the lower GAF scores contained within the Veteran's VA 
outpatient treatment records and two VA examinations do not 
serve as a basis for a higher initial evaluation here because 
it is not consistent with the evidence of record.  For 
example, neither the August 2005 or May 2007 VA examination 
reports contain any objective findings to show that the 
Veteran suffers from serious symptoms, such as suicidal 
ideation, severe obsessional rituals, frequent shoplifting, 
or has a serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  
Thus, the lower GAF scores of record are not to be found very 
probative, and do not justify assignment of the next-higher 
100 percent rating.  VA outpatient treatment reports dated in 
2009 do not reflect such findings either.  An evaluation is 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2009).  

The Board is aware that the symptoms listed under the 100 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the Veteran 
need not demonstrate those exact symptoms to warrant a 100 
percent evaluation.  Nevertheless, the Board finds that the 
record does not show the Veteran manifested symptoms that 
equal or more nearly approximate the criteria for a 100 
percent evaluation as of August 8, 2005.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

The Veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the Veteran's belief that his 
disability is worse than the 70 percent evaluation; however, 
the objective medical evidence does not support the 
contention for a higher evaluation.  The Board finds that the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 70 percent as of August 8, 2005, 
for PTSD, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

Extraschedular Consideration  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2009) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflect that 
those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's PTSD.  Moreover, 
the evidence does not demonstrate other related factors.  The 
Veteran has not required frequent hospitalization due to his 
service-connected PTSD.  Marked interference with employment 
has also not been shown.  In the absence of any additional 
factors, the RO's failure to consider or to refer this issue 
for consideration of an extraschedular rating was not 
prejudicial.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  More recently, in Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009), the Supreme Court held that 
the Federal Circuit's harmless error framework conflicts with 
38 U.S.C.A. § 7261(b)(2) requirement that the Veterans Court 
take "due account of the rule of prejudicial error."  The 
Supreme Court explained that such task prevents the reviewing 
court from directly asking the harmless error question, 
imposes unreasonable evidentiary burden on VA, and requires 
VA and not the claimant to explain the harmless error when 
the Court has ruled that the party "seek[ing] to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted."  Id. at 1705.  
As such, because the harmless error requirement is viewed as 
"too complex and rigid[,]" the Board is not required to 
determine whether the notice errors affected the essential 
fairness of the adjudication.  Id. at 1698.  

This claim arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection.  
In this case, the Veteran was provided a VCAA letter in 
December 2002 which informed him of the evidence necessary to 
substantiate a claim for service connection.  Courts have 
held that once service connection is granted and the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from May 
2007 to January 2010 and private treatment records dated 
January 2002 to March 2007.  The Veteran was also provided VA 
examinations in connection with his claim.  The examiners 
reviewed the Veteran's claims file, noted his medical 
history, and recorded pertinent examination findings.  
Additionally, the Veteran's recent VA outpatient treatment 
reports adequately illustrate his current PTSD disability 
picture.  All obtainable evidence identified by the Veteran 
relative to the claim has been obtained and associated with 
the claims file.  The Veteran has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
prior to August 8, 2005, and 70 percent thereafter, for PTSD 
is denied.  


REMAND

A review of the record reveals that a claim for entitlement 
to a total disability rating based on individual 
unemployability (TDIU) was denied by the RO in a September 
2007 rating decision.  However, in a January 2010 medical 
statement, a private physician states that the Veteran has 
issues with interpersonal relationships to the extent that it 
is "impossible" for him to maintain any type of employment.  

The Board finds that the evidence described above raises a 
claim of entitlement to a TDIU.  Where there is a claim for 
an increase rating from a Veteran whose schedular rating 
meets the minimum criteria under 38 C.F.R. § 4.16(a) and 
there is evidence of unemployability associated with that 
service connected disability, consideration of that claim for 
increase must also include a reasonably raised claim for a 
TDIU rating.  See Norris v. West, 12 Vet. App. 413, 419-422 
(1999); see also Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (Once a Veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) is met and the VA must 
consider total disability based on individual 
unemployability).  

In VAOPGCPRPEC 6-96, VA General Counsel held that when the 
issue of entitlement to an extraschedular rating or a TDIU 
rating for a particular service-connected disability or 
disabilities is raised in connection with a claim for an 
increased rating for such disability or disabilities, the 
Board would have jurisdiction to consider that issue and if 
the Board determines that further action by the RO is 
necessary with respect to the issue, the Board should remand 
that issue.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran additional VCAA 
notice as to the issue of entitlement to 
a TDIU.  All notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159 (2009), must be fully met.

2.  Schedule an examination to determine 
the nature and severity of the Veteran's 
service-connected disability.  The claims 
folder must be made available to and 
reviewed by the examiner.  The examiner 
should state whether it is at least as 
likely as not that any of the Veteran's 
service-connected disability precludes 
him from securing or following 
substantially gainful employment.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  If an opinion cannot be 
formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion.  

3.  Thereafter, adjudicate the issue of 
entitlement to a TDIU.  If the benefit 
sought on appeal is not granted, the 
Veteran should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
within which to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


